Exhibit 10.1

 

July 18, 2006

 

Mr. John H. Jungbauer

Principal Financial Officer and

Principal Accounting Officer

MedicalCV, Inc.

9725 South Robert Trail

Inver Grove Heights, MN 55077

 

Re:          Second Amendment to Executive Employment Agreement

 

Dear Mr. Jungbauer:

 

Reference is made to your Executive Employment Agreement with MedicalCV, Inc.
(“MedCV” or “we”) dated August 8, 2005 (the “Employment Agreement”) providing
for your employment as Vice President, Finance and Chief Financial Officer of
MedCV, as amended by the Amendment to Executive Employment Agreement dated
April 6, 2006 (the “First Amendment”). The Employment Agreement as amended by
the First Amendment is referred to herein as the “Amended Employment
Agreement.”  Following our discussions concerning the implications associated
with extending the period during which your vested stock options may be
exercised, we have reached a mutual decision to delete Section 4 of the First
Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
letter agreement (the “Second Amendment”), and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, you and
MedCV agree as follows:

 

1.             Section 4 of the First Amendment is hereby deleted in its
entirety.

 

2.             This Second Amendment shall be given retroactive effect to
April 6, 2006.

 

3.             Except as provided above, the remaining terms and conditions of
the Amended Employment Agreement shall remain in full force and effect.

 

 

MEDICALCV, INC.

 

 

 

 

 

By:

/s/ Marc P. Flores

 

 

 

Marc P. Flores

 

 

President and Chief Executive Officer

 

 

 

 

 

/s/ John H. Jungbauer

 

 

John H. Jungbauer

 

--------------------------------------------------------------------------------